DETAILED ACTION
This office action is in response to an application filed 7/23/2021 wherein claims 1-20 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taiana et al. (US 2021/0027490) (hereinafter Taiana).

In regard to claim 1, Taiana discloses a vehicular trailering assist system for a vehicle [¶0004-¶0006;  technique for assisting a driver when reversing a vehicle that has a trailer attached... calibration is determined that enables the rotation of a trailer with respect to a vehicle to be determined, which can be used to aid reversing maneuvers for example], the vehicular trailering assist system comprising: 
	a camera disposed at a rear portion of a vehicle equipped with the vehicular trailering assist system, the camera viewing at least rearward of the vehicle [Fig.4, ¶0080; rearward looking camera], wherein, with a trailer hitched to a hitch of the vehicle via a pivoting joint hitch connection of the trailer to the hitch of the vehicle [Fig.4, Fig.6, ¶0080; vehicle 100 has a tow ball to which a draw bar of the trailer is attached. ¶0006. ¶0090], the camera views at least a portion of the trailer hitched to the hitch of the vehicle [¶0080; rearward looking camera of the vehicle is offset from the tow ball and images the trailer and tow ball]; 
	wherein the camera captures frames of image data that include image data representative of at least a portion of the trailer hitched to the hitch of the vehicle [Fig.2; Camera (110) field of view includes tow ball. ¶0080]; 
	an electronic control unit (ECU) comprising electronic circuitry and associated software [¶0030. ¶0126-¶0128]; 
	wherein the electronic circuitry comprises an image processor operable to process frames of image data captured by the camera [¶0044; apparatus 10 includes an input unit 20, and a processing unit 30. The input unit 20 is configured to provide the processing unit 30 with at least one first image and a second image. The at least one first image was acquired by a camera. ¶0059]; 
	wherein, with the trailer hitched to the hitch of the vehicle, the ECU, responsive to processing of frames of image data captured by the camera during a calibration maneuver by the vehicle [¶0057-¶0060; at least one first image is acquired when the trailer is in a first orientation with respect to the vehicle, and the at least one first image includes image data of the trailer... determining by the processing unit at least one image location of at least one feature of the trailer in one of the at least one first image. ¶0082; Before the angle of the trailer to the vehicle can be determined, the shape or at least the position of certain features on the trailer must be learnt during a training procedure. In a first part of the training procedure the driver drives in a straight line forward with the trailer attached... Non static features between images acquired as the driver drives forward are determined to belong to the background, whilst static features between images are determined to belong to the trailer. ¶0044; system calibration including utilization of triangulation with respect to the at least one image location of the at least one feature of the trailer in the one of the at least one first image and the at least one image location of the at least one feature of the trailer in the second image. ¶0006], determines an initial trailer template for the trailer hitched to the hitch of the vehicle [¶0039-¶0040; image of the trailer acquired by a camera attached to the vehicle of the trailer directly behind the vehicle (zero-pose reference image)... estimated 3D locations of features on the trailer and the tow ball for the zero-pose reference image. ¶0060-¶0063; determining by the processing unit at least one image location of at least one feature of the trailer in one of the at least one first image. ¶0082; number of features of the trailer along with the tow ball can then be identified in a zero-pose image. Fig 6 (top image); zero-pose image (400) containing features acquired of the trailer/connector. ¶0006]; 
	wherein the ECU, during a turning portion of the calibration maneuver, and at least in part via processing of frames of image data captured by the camera during the turning portion of the calibration maneuver [¶0057-¶0061; method 200 includes acquiring a second image by the camera when the trailer is in a second orientation with respect to the vehicle. The second image includes image data of the trailer. ¶0082; Then the driver executes a turn, whilst driving forward. The features identified in the zero-pose image are then matched to the same features in an image acquired during this turn. Such a second image acquired during the turn], determines a hitch ball location of the hitch of the vehicle based on the determined initial trailer template [¶0039-¶0040; image acquired by the camera when the vehicle has carried out a turn (test image)... estimated 3D locations of the features on the trailer are again shown for the zero-pose reference image with respect to the position of the tow ball along with the 3D locations of the same features on the trailer in the test image. ¶0014-¶0015; image data of the trailer in the at least one first image includes image data of the part of the trailer at the position of the tow ball, and the image data of the trailer in the second image includes image data of the part of the trailer at the position of the tow ball. ¶0082-¶0083; Knowledge of the camera's position and the tow ball's position and the direction in which the camera is pointing and the image features in the zero-pose image and the same features in the image during the turn enables the 3D position of each feature being tracked on the trailer to be determined. ¶0006]; and 
	wherein the ECU, after completion of the calibration maneuver, and via processing of frames of image data captured by the camera as the vehicle is driven along a road [¶0064-¶0068; third image is acquired when the trailer is in a third orientation with respect to the vehicle, wherein the third image includes image data of the trailer. ¶0083; Following this training procedure, a set of image features on the trailer at zero-pose are known, along with a set of corresponding 3D features on the trailer. Since the position of the tow ball is known with respect to the position of the camera, the 3D position of each feature can be determined with respect to the tow ball. Thus a 3D point cloud of features can be determined. Then when the vehicle executes a turn, for example when reversing, a new image is acquired and the angle of the trailer determined], and based on the determined hitch ball location, determines a current trailer angle of the trailer relative to a longitudinal axis of the vehicle as the vehicle is driven along the road [¶0065-¶0068; determining by the processing unit a rotational angle of the trailer about the tow ball for the trailer in the third orientation. ¶0042; determined roll, pitch and yaw angles of the trailer as a function of time as the vehicle reverses with the trailer attached. ¶0083; For each 3D point, the distance ‘r’ of this 3D point from the tow ball is known. It is also known that when the trailer rotates about the tow ball, the new position of the 3D point must be on a sphere centered at the tow ball of radius r. The intersection of the optical ray of the corresponding image feature with the sphere around the tow ball is calculated for each of the features. This produces a new 3D point cloud of features for the trailer at an angle. The rotation between this new 3D point cloud of features, and the zero-pose 3D point cloud of features is calculated, to determine the trailer rotation. ¶0054; rotational angle of the trailer about the tow ball for the trailer in the third orientation includes a comparison between the determined at least one 3D location of the at least one feature of the trailer in the first orientation with the determined at least one 3D location of the at least one feature of the trailer in the third orientation. ¶0090-¶0093].
	Taiana discloses a driver assistance system for a vehicle wherein the vehicle is towing a trailer. A camera is mounted on the vehicle facing rearward wherein the camera captures images of the trailer and any components used to couple the trailer to the vehicle. The coupling components include at least a tow ("hitch") ball and a draw bar. In a first part of a learning ("calibration") procedure, the vehicle/trailer is driven straight and as images are captured, a zero-pose reference image containing recognized features (thus forming a "template") is generated wherein the tow ball is recognized in the zero-pose image. In a second part of the learning procedure, the vehicle is driven in a turned manner and at least one second image is captured. Features are identified in the second image and the position of the features relative the tow ball position in the first image and the determined position of the features relative the tow ball position in the second image are used to generate calibration data for subsequent navigation of the vehicle/trailer. After the learning procedure, when the vehicle/trailer navigates the road, the rotation angle of the trailer about the tow ball for the trailer can be determined based on the calibration data. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taiana (US 2021/0027490) in view of Diessner et al. (US 2018/0276839) (hereinafter Diessner).

In regard to claim 2, Taiana discloses the vehicular trailering assist system of claim 1. Taiana does not explicitly disclose, wherein the calibration maneuver is initiated by the operator of the vehicle when the initial trailer template for the trailer hitched to the vehicle has not previously been determined by the vehicular trailering assist system. However Diessner discloses,
	wherein the calibration maneuver is initiated by the operator of the vehicle [¶0030-¶0033; To calibrate a new (not recognized) trailer, the system, after collecting data on the trailer, collects data during a calibration drive, while the vehicle is driven straight ahead for several seconds (such as greater than three seconds or greater than five seconds), with the steering angle close to zero degrees. After driving straight ahead, the driver executes a turn... trailer angle detection system finds or determines one or more zero degree reference frames of captured image data (and corresponding features) during a straight calibration drive] when the initial trailer template for the trailer hitched to the vehicle has not previously been determined by the vehicular trailering assist system [¶0025; system may initially identify or recognize the trailer or determine whether or not the particular trailer at the rear of the vehicle is a trailer for which the trailer angle detection system is calibrated... If the system has not been calibrated for that trailer, the system proceeds first with a calibration stage. ¶0029-¶0034].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Taiana with the determination of whether a trailer has been previously calibrated as disclosed by Diessner in order to only perform calibration when necessary [Diessner ¶0022, ¶0025-¶0035]. As disclosed by Diessner , determining whether a trailer has been previously recognized can preclude unnecessary calibration drives when the system already has calibration data for a particular trailer.

In regard to claim 11, Taiana discloses a vehicular trailering assist system for a vehicle [¶0004-¶0006;  technique for assisting a driver when reversing a vehicle that has a trailer attached... calibration is determined that enables the rotation of a trailer with respect to a vehicle to be determined, which can be used to aid reversing maneuvers for example], the vehicular trailering assist system comprising: 
	a camera disposed at a rear portion of a vehicle equipped with the vehicular trailering assist system, the camera viewing at least rearward of the vehicle [Fig.4, ¶0080; rearward looking camera], wherein, with a trailer hitched to a hitch of the vehicle via a pivoting joint hitch connection of the trailer to the hitch of the vehicle [Fig.4, Fig.6, ¶0080; vehicle 100 has a tow ball to which a draw bar of the trailer is attached. ¶0006. ¶0090], the camera views at least a portion of the trailer hitched to the hitch of the vehicle [¶0080; rearward looking camera of the vehicle is offset from the tow ball and images the trailer and tow ball]; 
	wherein the camera captures frames of image data that include image data representative of at least a portion of the trailer hitched to the hitch of the vehicle [Fig.2; Camera (110) field of view includes tow ball. ¶0080]; 
	an electronic control unit (ECU) comprising electronic circuitry and associated software  [¶0030. ¶0126-¶0128]; 
	wherein the electronic circuitry comprises an image processor operable to process frames of image data captured by the camera [¶0044; apparatus 10 includes an input unit 20, and a processing unit 30. The input unit 20 is configured to provide the processing unit 30 with at least one first image and a second image. The at least one first image was acquired by a camera. ¶0059]; 
	wherein, with the trailer hitched to the vehicle..., and responsive to processing of frames of image data captured by the camera during a calibration maneuver by the vehicle [¶0057-¶0060; at least one first image is acquired when the trailer is in a first orientation with respect to the vehicle, and the at least one first image includes image data of the trailer... determining by the processing unit at least one image location of at least one feature of the trailer in one of the at least one first image. ¶0082; Before the angle of the trailer to the vehicle can be determined, the shape or at least the position of certain features on the trailer must be learnt during a training procedure. In a first part of the training procedure the driver drives in a straight line forward with the trailer attached... Non static features between images acquired as the driver drives forward are determined to belong to the background, whilst static features between images are determined to belong to the trailer. ¶0044; system calibration including utilization of triangulation with respect to the at least one image location of the at least one feature of the trailer in the one of the at least one first image and the at least one image location of the at least one feature of the trailer in the second image. ¶0006], determines an initial trailer template for the trailer hitched to the hitch of the vehicle [¶0039-¶0040; image of the trailer acquired by a camera attached to the vehicle of the trailer directly behind the vehicle (zero-pose reference image)... estimated 3D locations of features on the trailer and the tow ball for the zero-pose reference image. ¶0060-¶0063; determining by the processing unit at least one image location of at least one feature of the trailer in one of the at least one first image. ¶0082; number of features of the trailer along with the tow ball can then be identified in a zero-pose image. Fig 6 (top image); zero-pose image (400) containing features acquired of the trailer/connector. ¶0006]; 
	wherein the ECU, during a turning portion of the calibration maneuver, and at least in part via processing of frames of image data captured by the camera during the turning portion of the calibration maneuver [¶0057-¶0061; method 200 includes acquiring a second image by the camera when the trailer is in a second orientation with respect to the vehicle. The second image includes image data of the trailer. ¶0082; Then the driver executes a turn, whilst driving forward. The features identified in the zero-pose image are then matched to the same features in an image acquired during this turn. Such a second image acquired during the turn], determines a hitch ball location of the hitch of the vehicle based on the determined initial trailer template [¶0039-¶0040; image acquired by the camera when the vehicle has carried out a turn (test image)... estimated 3D locations of the features on the trailer are again shown for the zero-pose reference image with respect to the position of the tow ball along with the 3D locations of the same features on the trailer in the test image. ¶0014-¶0015; image data of the trailer in the at least one first image includes image data of the part of the trailer at the position of the tow ball, and the image data of the trailer in the second image includes image data of the part of the trailer at the position of the tow ball. ¶0082-¶0083; Knowledge of the camera's position and the tow ball's position and the direction in which the camera is pointing and the image features in the zero-pose image and the same features in the image during the turn enables the 3D position of each feature being tracked on the trailer to be determined. ¶0006]; and 
	wherein the ECU, after completion of the calibration maneuver, and via processing of frames of image data captured by the camera as the vehicle is driven along a road [¶0064-¶0068; third image is acquired when the trailer is in a third orientation with respect to the vehicle, wherein the third image includes image data of the trailer. ¶0083; Following this training procedure, a set of image features on the trailer at zero-pose are known, along with a set of corresponding 3D features on the trailer. Since the position of the tow ball is known with respect to the position of the camera, the 3D position of each feature can be determined with respect to the tow ball. Thus a 3D point cloud of features can be determined. Then when the vehicle executes a turn, for example when reversing, a new image is acquired and the angle of the trailer determined], and based on the determined hitch ball location, determines a current trailer angle of the trailer relative to a longitudinal axis of the vehicle as the vehicle is driven along the road [¶0065-¶0068; determining by the processing unit a rotational angle of the trailer about the tow ball for the trailer in the third orientation. ¶0042; determined roll, pitch and yaw angles of the trailer as a function of time as the vehicle reverses with the trailer attached. ¶0083; For each 3D point, the distance ‘r’ of this 3D point from the tow ball is known. It is also known that when the trailer rotates about the tow ball, the new position of the 3D point must be on a sphere centered at the tow ball of radius r. The intersection of the optical ray of the corresponding image feature with the sphere around the tow ball is calculated for each of the features. This produces a new 3D point cloud of features for the trailer at an angle. The rotation between this new 3D point cloud of features, and the zero-pose 3D point cloud of features is calculated, to determine the trailer rotation. ¶0054; rotational angle of the trailer about the tow ball for the trailer in the third orientation includes a comparison between the determined at least one 3D location of the at least one feature of the trailer in the first orientation with the determined at least one 3D location of the at least one feature of the trailer in the third orientation. ¶0090-¶0093].
	Taiana does not explicitly disclose wherein, with the trailer hitched to the vehicle, the ECU determines whether a trailer template for the trailer hitched to the hitch of the vehicle has not previously been determined by the vehicular trailering assist system; wherein, with the trailer hitched to the hitch of the vehicle, the ECU, responsive to determining that the trailer template for the trailer hitched to the hitch of the vehicle has not previously been determined by the vehicular trailering assist system. However Diessner discloses,
	wherein, with the trailer hitched to the vehicle, the ECU determines whether a trailer template for the trailer hitched to the hitch of the vehicle has not previously been determined by the vehicular trailering assist system [¶0025; system may initially identify or recognize the trailer or determine whether or not the particular trailer at the rear of the vehicle is a trailer for which the trailer angle detection system is calibrated... If the system has not been calibrated for that trailer, the system proceeds first with a calibration stage. ¶0029-¶0034]; 	
wherein, with the trailer hitched to the hitch of the vehicle [¶0024; system also identifies if the trailer is connected to the towing vehicle by processing image data captured by the rear camera and by vehicle CAN signals. When a trailer is attached/connected, the trailer angle detection system proceeds to the Trailer Recognition phase], the ECU, responsive to determining that the trailer template for the trailer hitched to the hitch of the vehicle has not previously been determined by the vehicular trailering assist system [¶0025; If the system has not been calibrated for that trailer, the system proceeds first with a calibration stage], and responsive to processing of frames of image data captured by the camera during a calibration maneuver by the vehicle, determines an initial trailer template for the trailer hitched to the hitch of the vehicle [¶0030-¶0033; To calibrate a new (not recognized) trailer, the system, after collecting data on the trailer, collects data during a calibration drive, while the vehicle is driven straight ahead for several seconds (such as greater than three seconds or greater than five seconds), with the steering angle close to zero degrees. After driving straight ahead, the driver executes a turn... trailer angle detection system finds or determines one or more zero degree reference frames of captured image data (and corresponding features) during a straight calibration drive]. 
	See claim 1 for elaboration on Taiana It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Taiana with the determination of whether a trailer has been previously calibrated as disclosed by Diessner in order to only perform calibration when necessary [Diessner ¶0022, ¶0025-¶0035]. As disclosed by Diessner, determining whether a trailer has been previously recognized can preclude performing unnecessary calibration drives when the system already has calibration data for a particular trailer.

Allowable Subject Matter
Claims 3-10 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 16-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamamoto et al. (US 2019/0359134) – Discloses a vehicle and trailer combination wherein a template is generated based on captured images of the connection between the trailer and vehicle and the template is used to determine the angle of the trailer relative the vehicle [¶0058-¶0060, ¶0085-¶0091].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        December 13, 2022